Citation Nr: 1513619	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  08-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left knee disability, status post total knee replacement.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The rating decision increased the rating for the Veteran's left knee disability from 0 percent to 30 percent, effective September 26, 2005.  It also found new and material evidence had been received to reopen the claims of entitlement to service connection for disabilities of the lung and the right knee and denied those claims on the merits.  It also denied entitlement to service connection for PTSD and a spine injury.

In December 2013, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

This case was previously before the Board in May 2014.  At that time, the Board found that new and material evidence had been received to reopen claims of entitlement to service connection for a right knee disability and a lung disability.  Those claims, as well as the remaining issues that are now before the Board, were remanded for additional development.

The issues of entitlement to service connection for an acquired psychiatric disability (to include PTSD), a back disability, and a lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran underwent a left total knee replacement on September 3, 2004; VA received the Veteran's claim of entitlement to an increased rating for his left knee disability on September 26, 2005, more than one year after the surgery. 

2.  The Veteran's left knee disability, status post total knee replacement, is manifested by residual pain and limitation of motion, but not by severe pain or weakness.

3.  The Veteran's left total knee replacement is manifested by no more than moderate subluxation or lateral instability.

4.  The Veteran's right knee disability is at least as likely as not caused by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent under Diagnostic Code 5055 is not warranted for the Veteran's left total knee replacement.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2014).

2.  The criteria for a separate rating of 20 percent, but no higher, for left knee instability under Diagnostic Code 5257 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

3.  A right knee disability was incurred secondary to a service-connected left knee disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

In light of the fully favorable decision with respect to the claim of entitlement to service connection for a right knee disability, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

The Board finds that the notification requirements of VCAA have been satisfied in this case with respect to the issue of entitlement to an increased rating for a left knee disability.  In this regard, the Board notes an evidentiary development letter dated in December 2005 in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for left knee disability.  In an August 2008 letter, the RO advised the Veteran as to how to establish entitlement to an increased rating for his service-connected left knee disability, as well as the specific criteria that apply to knee disability claims.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  He was advised in an April 2010 letter as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the August 2008 and April 2010 letters were not issued prior to the initial adjudication of the Veteran's claim in July 2006, but that the claim of entitlement to a higher rating for a left knee disability was subsequently readjudicated, most recently in a November 2014 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and available private medical records.  

The RO arranged for the Veteran to undergo VA examinations in April 2006, October 2009, and July 2014.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

During the August 2014 Board hearing, the undersigned explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to the left knee disability claim.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).

In the case at hand, the Veteran contacted VA to request an increased rating for his left knee disability on September 26, 2005.  This appeal may, therefore, consider whether it is factually ascertainable that the Veteran's left knee disability increased in severity up to one year prior to that date, beginning on September 26, 2004.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 30 percent rating is warranted as a minimum rating for knee replacement with intermediate degrees of residual weakness pain or limitation of motion, and is rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A maximum rating of 100 percent is warranted for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5256, a 30 percent rating is assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

Under Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, a 10 percent rating is allowed when extension is limited to 10 degrees; a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, impairment of the tibia and fibula is assigned a 10 percent rating with malunion with slight knee or ankle disability.  A 20 percent is assigned for malunion with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

In addition to the above, 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (other impairment, including recurrent subluxation or lateral instability), 5258 (dislocated semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), and 5263 (genu recurvatum) evaluate impairment resulting from service connected knee disorders.

Separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 (degenerative arthritis) where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.  Under Diagnostic Code 5257, a rating of 10 percent is warranted when there is slight recurrent subluxation or lateral instability; a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Moreover, separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  

Words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

As a preliminary matter, the Board notes that the record reflects the Veteran underwent a left total knee replacement on September 3, 2004, more than one year prior to his filing of his increased rating claim on September 26, 2005.  Thus, an increase in disability was factually ascertainable more than one year prior to the filing of claim.  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) ("It is clear from the plain language of 38 U.S.C. § 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); 38 U.S.C.A. § 5110(b)(2); Harper, 10 Vet. App. at 126-27; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 ((Sept. 23, 1998); see also Scott v. Brown, 7 Vet. App. 184, 189 (1994) (noting that under the terms of section 5110(b)(2), the effective date is either the date of the claim or "some date in the preceding year if it were ascertainable that the disability had increased in severity during that time").

The Board will now turn to the other evidence of record.  

The January 2006 VA examination report notes that the Veteran walks with an essentially normal gait with perhaps a slight limp on the left.  The Veteran was able to walk on his heels and tiptoes, and tandem gait was normal.  Range of motion was from 0 degrees to 120 degrees of flexion.  The left prosthesis clicked slightly with forceful maneuvering but otherwise had smooth motions.  There was no sign of loosening, local tenderness, local redness, puffiness, or rise in temperature.  Motor strength of the left quadriceps and hamstring was normal.  Anterior and posterior drawer sign were completely negative.  Patellar crepitus was slightly positive.  Joint line tenderness was essentially negative.  There was no obvious joint effusion or osteophytosis.  Motor strength of the hamstrings and quadriceps was normal.  With respect to the DeLuca factors, the knee was examined separately with active and passive range of motion a number of times and against resistance.  Good resistance was applied.  There was no fatigability, incoordination, loss of range of motion, or pain on motion. The Veteran maintained his motor strength.  It was noted that the Veteran is able to go up and down stairs and is able to do household chores.  

An August 2007 private medical record notes that the Veteran reported unpredictable episodes of pain and instability, often in a rotatory fashion.  On examination, there was 1.5 centimeters of atrophy on the left thigh compared with the right.  Range of motion was from 0 degrees to 120 degrees.  Stability was rated as 1+ to valgus and 2+ to varus stress.  This doctor opined that "[t]he only thing that could possibly be contributing to his pain is the slight ligament imbalance."  

A May 2008 VA orthopedic consultation record notes that the Veteran has reported persistent pain and instability since his September 2004 left total knee replacement.  It was noted that he takes four to six Percocet daily.  He reported feeling rotationally unstable and wobbly and has had intermittent swelling.  On examination, the Veteran's range of motion was from 0 degrees to 120 degrees without lag.  There was no effusion or warmth.  There was moderate symmetric laxity in partial flexion.  Patella tracking was okay.  The physician's impression was that the most likely cause of the Veteran's current symptoms based on history and examination is flexion instability, possibly due to posterior cruciate ligament (PCL) injury during manipulation.  

The October 2009 VA examination report notes that the Veteran walked with a normal gait with no significant antalgic component.  He was able to take some steps on heels and tiptoes.  There was no local swelling, redness, puffiness, or warmth.  Range of motion of the left knee was 0 degrees to 120 degrees.  The left knee was clinically stable.  Motor strength of the quadriceps and hamstrings was normal.  Motions were pain free.  On repetitive motion, there was no fatigability, lack of endurance, loss or range of motion, or significant pain.  The examiner noted that the Veteran can walk fair distances and is independent in self-care.  He can do some driving.  He may be able to negotiate some stairs but avoids those.  

At his December 2013 Board hearing, the Veteran requested that he be assigned a 60 percent rating for his left knee disability.  He reported that his most prominent symptom is pain, which "was the result of tearing the PCL during a manipulation following the [total knee replacement].  They cannot repair it, they told me there was nothing they could do about it, and that I'll just have to live with the pain."  He commented that "[m]aybe the pain has increased over time, which they said it probably would, and it is a 24/7 issue."  He testified that he is taking Morphine for his left knee and that he had taken Percocet in the past.  He reported that the joint itself is very solid, but he has problems with stability and muscle atrophy.  He reported that the anterior cruciate ligament (ACL) was eliminated and that the PCL is the only stabilizing ligament that he has.  He also testified that he underwent the left total knee replacement in September 2004 and that he tore his PCL approximately two months later.  

The July 2014 VA examination report notes that the Veteran reported having random sharp pains with stiffness and incomplete flexion, with symptoms worse with prolonged walking and standing.  He did not report experiencing flare-ups.  Flexion was to 120 degrees with evidence of painful motion beginning at 120 degrees.  Extension was to 0 degrees with no evidence of painful motion.  There was no loss of flexion or extension on repetitive motion.  In terms of functional impairment, it was noted that the Veteran has less movement than normal and pain on movement.  There was no tenderness or pain to palpation of the joint line or soft tissue.  Muscle strength was normal.  Anterior stability, posterior stability, and medial-lateral stability were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  It was noted that the Veteran had a left meniscectomy in 1979 and had pain and decreased range of motion.  The Veteran had a left total knee joint replacement in September 2004, and the examiner determined that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion, rather than chronic residuals consisting of severe painful motion or weakness.  

Based on the above, the Board finds that a rating in excess of 30 percent under Diagnostic Code 5055 is not warranted for the Veteran's left knee disability.  The above evidence does not reflect severe painful motion or weakness in the affected extremity.  Specifically, while he did report sharp pain, pain on examination occurred at 120 degrees of flexion but did not occur throughout the range of motion.  There was no objective evidence of pain on extension, and he did not have tenderness or pain to palpation of the joint line or soft tissues.  Furthermore, the July 2014 VA examiner expressly found that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion, but did not have chronic residuals consisting of severe painful motion or weakness.  The Board finds that this evidence does not reflect "severe" pain or weakness as contemplated by the 60 percent rating criteria.  Therefore, a 60 percent rating is not warranted under Diagnostic Code 5055.  

The Board will therefore determine whether a rating in excess of 30 percent is warranted under a different diagnostic code or codes based on limitation of motion.  With respect to ratings based on limitation of motion, the above evidence reflects noncompensable flexion and extension, even when taking into account factors such as pain, weakness, weakened movement, excess fatigability, and incoordination.  Therefore, increased ratings are not available under Diagnostic Codes 5260 or 5261.  In the absence of ankylosis, a rating in excess of 30 percent is not warranted under Diagnostic Code 5256.  

The Board will next consider whether a separate rating is warranted under any other diagnostic code.  A 30 percent evaluation under Diagnostic Code 5055 takes into consideration symptomatology such as weakness, pain or limitation of motion.  However, ratings are also available for recurrent subluxation and lateral instability (Diagnostic Code 5257), dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint (Diagnostic Code 5258), removed semilunar cartilage that is symptomatic (Diagnostic Code 5259), impairment of the tibia and fibula (Diagnostic Code 5262), and genu recurvatum (Diagnostic Code 5263).  See 38 C.F.R. § 4.71a.

In the absence of dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint, impairment of the tibia and fibula, and genu recurvatum, Diagnostic Codes 5258, 5262, and 5263 are inapplicable.  Because the symptoms associated with the removal of the Veteran's semilunar cartilage (joint pain and decreased range of motion absent evidence of frequent episodes of locking and joint effusion) are already contemplated by the 30 percent rating assigned pursuant to Diagnostic Code 5055, the Board finds that the assignment of a separate rating under Diagnostic Codes 5259, 5258 would violate the prohibition against pyramiding, and is therefore not warranted 

With respect to Diagnostic Code 5257, the Board has considered the Veteran's testimony and the medical evidence regarding laxity.  To summarize the pertinent medical evidence, the January 2006, October 2009, and July 2014 VA examination reports reflect that the Veteran had no subluxation or lateral instability.  On the other hand, the August 2007 private record notes that stability was 1+ to valgus, and the May 2008 VA orthopedic consultation record notes moderate symmetric laxity in partial flexion.  At the August 2007 exam, the Veteran reported that his episodes of instability were "unpredictable."  At the Board hearing, the Veteran continued to complain of instability in his knee.  Based on the above, the Board resolves reasonable doubt in favor of the Veteran and finds that he experiences instability in his knee from time to time that more nearly approximates moderate.  Therefore, a separate rating of 20 percent, but no more, under Diagnostic Code 5257 is warranted.  

The Board has also considered whether a separate rating is warranted for scarring associated with the Veteran's left knee disability.  Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  VA amended the rating schedule pertaining to evaluation of scars for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (2008).  Because the current claim was received prior to that date, those revisions do not apply in this case.   

The October 2009 VA examination report notes the presence of three faint surgical scars on the left knee.  One scar was 5 inches long by 3 millimeters wide, another was 5.5 inches long by 3 millimeters wide, and another was 1.5 inches long by 0.5 inches wide.  The two longer scars were slightly lighter in color than the surrounding skin.  They were not thickened, keloid, or pigmented and showed no signs of ischemia or ulceration.  They were not painful or adherent to underlying tissues.  

The July 2014 VA examination report notes that there are no scars that are painful and/or unstable, and that the total area of all related scars was not greater than 39 square centimeters (or 6 square inches).  

Diagnostic Code 7800 (disfigurement of the head, face, or neck) does not apply, as the scars are on the Veteran's knee.  

Prior to October 23, 2008, Diagnostic Code 7801 evaluated scars that are deep or that cause limited motion.  Because the scars at issue in this case are not deep and because no functional limitation that is attributable to the scars rather than to the knee replacement itself has been noted, a compensable rating cannot be assigned under Diagnostic Code 7801.

Prior to October 23, 2008, superficial scars not on the head, face, or neck that do not cause limitation of motion were evaluated under Diagnostic Code 7802.  While the Veteran's scars are not described as deep, a compensable rating is not warranted unless such scars cover an area of at least 929 square centimeters (144 square inches).  The Veteran's scars in the case at hand do not approach this size; thus, a compensable rating is not available under Diagnostic Code 7802.

Prior to October 23, 2008, superficial and unstable scars were rated under Diagnostic Code 7803.  Note 1 to this diagnostic code defined an "unstable scar" as "one where, for any reason, there is frequent loss of covering of skin over the scar."  Note 2 defined a "superficial scar" as "one not associated with underlying soft tissue damage."  Such scars warranted a 10 percent evaluation.  The above evidence reflects that the Veteran's scars are superficial, as there was no underlying soft tissue damage.  They were expressly not, however, found to be unstable.  Therefore, a compensable rating cannot be assigned under Diagnostic Code 7803.

Prior to October 23, 2008, superficial scars that were tender and painful on objective demonstration warranted a 10 percent evaluation under Diagnostic Code 7804.  Both of the above examination reports, however, have found that the scars are not painful, and the Veteran himself has not asserted that any of the scars themselves is painful.  Therefore, the criteria for a 10 percent rating under Diagnostic Code 7804 are not satisfied in this case. 

Nor is a separate rating warranted under Diagnostic Code 7805, which directs that scars be rated on limitation of function of the affected part, as the evidence of record has attributed any limitation of function to the left knee disability and total knee replacement themselves, not to any of the surgical scars.  

Therefore, no separate rating for any of the left knee scars is warranted.

In short, the Board finds that a rating in excess of 30 percent under Diagnostic Code 5055 is not warranted.  The Board, however, finds that entitlement to a separate, 20 percent rating for instability of the left knee is warranted for the entire appeal period.  To the extent that the Veteran seeks ratings in excess of those that have been assigned, the Board has considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the assignment of such ratings, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  In so finding, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  


In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Board finds that the rating criteria for the Veteran's service-connected left knee disability adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The Veteran has not described any symptomatology that is not already considered by the rating criteria.  In short, the disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by applicable rating criteria under which the Veteran already receives compensation.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has also considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not claimed that he is unemployable due to his left knee disability, and the evidence of record does not otherwise suggest that this is the case.  Therefore, consideration of a TDIU is not warranted. 

III.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, in certain circumstances, service connection for certain chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet App.231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the veteran meets his burden of demonstrating an increase in disability during service, the preexisting condition is presumed to have been aggravated in service, and the burden is on the Secretary to rebut the presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the preexisting condition was due to the natural progress of the condition.  Horn, 25 Vet. App. at 235 n.6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the veteran checked a box indicting that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  Only those conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

In the case at hand, the Veteran has claimed entitlement to service connection for a right knee disability.  He essentially contends that he either sustained this disability in service, he suffered in-service aggravation of a pre-service injury, or this disability was caused or aggravated by a service-connected left knee disability.  

The Board finds that the condition of a right knee injury was noted upon entry into service.  Specifically, the May 1968 pre-induction examination report notes that, upon evaluation, the Veteran had a clinical abnormality of the lower extremities.  Specifically, his right knee was found to be tender on manipulation with no other objective findings.  Based upon this report, some degree of right knee abnormality was shown on the Veteran's pre-induction examination, and as such the condition was "noted" upon entry.  See Hensley, 5 Vet. App. at 157; 38 C.F.R. § 3.304(b).  Hence, to the extent that the Veteran's right knee was not shown to be of sound condition at induction, the presumption of soundness does not attach in this case.  Consequently, to the extent the Veteran seeks compensation for a right knee disability, the burden is on him to demonstrate that a current right knee disability is not related to the May 1968 pre-induction notation or that any pre-service condition increased in disability during service, the latter of which would serve to establish the presumption of aggravation.  See Wagner, Jenson, and Horn, all supra.

For purposes of demonstrating an increase in disability in service, the question turns on whether there has been any measurable worsening of the pre-service condition during service, and then on whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. at 163.

In addition to the above, the Veteran's service treatment records contain a May 1968 pre-induction medical history report on which the Veteran reported a history of, or current, knee trouble, noting that he injured his knee in April 1968 and it remained painful.  They also contain a November 1971 separation examination report reflecting that the Veteran's lower extremities were clinically normal upon separation from service.  A November 1970 service treatment record reflects that the Veteran was found to have pain secondary to minor ligament stretching and no joint instability when he sought treatment for pain in his bilateral knees.   

With respect to pertinent post-service history, the evidence of record reflects that the Veteran underwent a right knee ACL repair in January 1999.  A January 2006 VA radiology report notes an impression of narrowing of the medial compartment of the right knee.  

An August 2007 opinion from the Veteran's private physician notes review of the Veteran's medical history and describes findings on physical examination and x-ray.  It notes that the Veteran has had right knee ACL reconstruction and is showing evidence of degenerative arthritis on the medial compartment.  He opined that "[t]here is no question that the left knee arthritis aggravated the right, and vice versa."  The Veteran recalled no specific injury to the right knee, yet the ACL was torn and needed reconstruction.  This doctor also endorsed an October 2008 opinion that was essentially authored by the Veteran himself stating the following:

In my medical opinion the degeneration and subsequent disability of [the Veteran's] left and right knee was caused by or is a direct result of an injury sustained while in military service.  The medical condition is plausible or more likely as not to have been caused by or a 50-50 chance of being caused by injury or disability.

Another of the Veteran's private physicians, who has known the Veteran for 20 years and had been his doctor since April 2002, authored an injury report in February 2006 in which he opined as to the etiology of the Veteran's right knee disability.  This doctor notes that he reviewed all of the Veteran's records, conducted an extensive case history, and performed a physical examination.  He described the left knee disability that the Veteran sustained in service, noting that the Veteran "sustained a debilitating left knee injury that resulted in ACL rupture, massive swelling and pain."  He noted that "[t]he injury never fully healed, leaving him partially disabled in the lower extremity," and that "[t]he knee deteriorated as expected, leaving it ineffective and virtually unusable."  The physician described his findings on examination and testing, noting that the right knee has ligamentous instability with decreased range of motion.  The examiner provided the following opinion:

The left knee injuries have caused [the Veteran] to limp and favor the right knee causing premature osteoarthritis and ligament instability.  It is my professional opinion that this condition is acquired as a direct result of injury to the left knee and spine.  It is imperative that the lower extremities function with balance and symmetry to insure proper mechanics.

He also offered the following explanation:

As an expert on the spine and biomechanics of the lower extremity, it is very obvious as to how his right knee degenerated so rapidly.   The lower extremities are highly strong and flexible at the same time.  The knees are very simple "hinge" joints that rely on a group of ligaments to support them, and hold them in place.  When [the Veteran's] left knee was damaged in the service, it altered his gait. This altered gait produced too much rotation, shearing force, and shock into the right knee.  The long term result of this phenomenon was osteoarthritis, and an aggressive degenerative condition which damaged the supporting ligaments of the right knee.  As mentioned above, once damaged, the knee joint will not perform as it should.  [The Veteran's] accounts of what happened to his knees are absolutely consistent with his present condition.

The Veteran underwent a VA examination in connection with this claim in July 2014.  The VA examiner reviewed the claims file and interviewed and examined the Veteran.  Based on the above, the examiner diagnosed right knee replacement.  He opined that it is less likely as not that the current right knee disorder is etiologically related to any symptomatology noted in service.  As a rationale, he noted that the Veteran's service treatment records show he sustained a left knee injury in service but do not support or establish chronicity of a right knee condition while the Veteran was in service.  

The July 2014 examiner also found it less likely as not that any right knee disability that was noted on the May 1968 pre-induction examination report underwent an increase in severity in service.  As a rationale, he noted that no available records establish a right knee condition while the Veteran was in service.  Finally, the July 2014 examiner also found it is less likely as not that the Veteran's right knee disability is caused or aggravated by his service-connected left knee disability.  While the examiner did provide a rationale for this opinion, only its first line appears in the report, and the rest is missing.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Based on the above, the Board finds that the preponderance of the evidence is against granting service connection for a right knee disability on a direct basis or based on aggravation of a right knee disability that existed prior to service.  The only medical opinion addressing this theory of entitlement, the July 2014 VA examination report, weighs against the Veteran's claim.  The author of this opinion is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file and interviewed and examined the Veteran, and he supported his opinion through citation to the facts of the Veteran's case.  For these reasons, the Board finds the July 2014 VA examiner's opinion to be highly probative to the issue of entitlement to service connection for a right knee disability on a direct basis or based on aggravation of a right knee disability that existed prior to service.

On the other hand, the Board finds diminished probative value in the August 2007 opinion, which supports the Veteran's contention that there is a direct link between his right knee disability and an in-service injury.  The Board finds that the probative value of this opinion is lessened by the fact that, while this opinion was signed by the Veteran's physician, it was authored by the Veteran himself.  In addition, this opinion does not contemplate the Veteran's pre-existing right knee symptomatology, and it provides no rationale for linking a current right knee disability to any right knee complaints that the Veteran had during service.  For these reasons, the Board finds that the probative value of the August 2007 opinion is less than that of the July 2014 VA examiner's opinion, and direct service connection or service connection based on aggravation of a pre-existing right knee injury cannot be granted.

However, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's service-connected left knee disability caused his right knee disability.  The Board finds that the February 2006 private medical record is now probative to the question of causation on a secondary basis in light of the July 2014 VA examiner's finding that the Veteran's right knee disorder is not directly related to service.  The Veteran's private doctor has demonstrated his familiarity with the Veteran's complete medical history, has interviewed and physically examined the Veteran, and has reviewed the reports of recent diagnostic testing.  He has identified himself as "an expert on the spine and biomechanics of the lower extremity," and is therefore qualified to provide competent medical evidence on the specific question at hand involving the causative effect that the Veteran's left knee disability has had on the development of his right knee disability.  The private physician has provided extremely detailed descriptions of the pertinent medical principles at issue and has applied these principles to the facts of the Veteran's case.  Based on the above, the Board finds that February 2006 private physician's opinion asserting a causal relationship between the Veteran's service-connected left knee disability and his right knee disability to be dispositive of the secondary service connection issue.

The Board therefore finds that entitlement to service connection for a right knee disability as secondary to a service-connected left knee disability is warranted.


ORDER

Entitlement to a rating in excess of 30 percent for a left knee disability, status post total knee replacement, under Diagnostic Code 5055 is denied.

Entitlement to a separate 20 percent rating under Diagnostic Code 5257 for instability of the left knee for the entire appeal period is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for a right knee disability as secondary to a service-connected left knee disability is granted.


REMAND

The Veteran has also claimed entitlement to service connection for an acquired psychiatric disability, to include PTSD.  He has claimed that he has PTSD as a result of several personal assaults that he suffered during service, and he has described these assaults in great detail in numerous personal statements.  In its prior remand, the Board determined that it was necessary to obtain the Veteran's complete service personnel records.  These records have been obtained and associated with the claims file.

The prior remand also directed that the Veteran's claims file be submitted to a mental health professional for an opinion as to whether it indicates a personal assault occurred.  If such an assault is indicated to have occurred, a nexus opinion was to be procured.  The remand question read as follows:

Is there evidence in the claims-file of action or behavioral changes which indicate that it is at least as likely as not (a 50 percent or greater probability) that any claimed in-service personal assault occurred?  The examiner should offer an opinion in accordance with the guidance set forth in 38 C.F.R. § 3.304(f)(3).  As to the opinions offered by the examiner, the examiner should clearly indicate whether or not the opinions are based on history furnished by the Veteran in subsequent personal statements or, rather, on objective contemporaneous evidence in the claims file.

The resulting examination report found it is at least as likely as not that the Veteran currently suffers from PTSD that is causally related to any corroborated in-service assault.  In pertinent part, she found that "[t]here is evidence[] in the claims file of action or behavioral changes which indicate that it is at least likely as not(50% or greater probability)that any claimed in service personal assault occurred."  Her rationale was that "evidence consists of issues with depression, PTSD, problems with sleep, issues with flashbacks, nightmares, intrusive thought, the need for therapy for these issues, hypervigilance, lack of trust for other people, and a disinterest in things once enjoyed.  Also discussed anxiety in groups, and issues with perfectionism, obsessive traits, rigidity."  She noted that her "[o]pinions are based on both the Veteran's statements, and the objective contemporaneous evidence in the claims file."  

The Board finds the July 2014 VA examiner's opinion does not describe the "objective contemporaneous evidence in the claims file" on which she has relied to conclude that one or more of the Veteran's described in-service personal assaults actually occurred.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  The Board therefore finds it is necessary to remand this claim for an addendum opinion that explains the in-service evidence of action or behavioral changes to indicate that any of these stressors occurred.  

The Board further notes that the VA examiner incorrectly categorized the three stressors that were described by the Veteran during the PTSD examination as being related to the Veteran's fear of hostile military or terrorist activity; none of the reported stressors involves fear of enemy forces or fear related to terrorism.  The examiner was also inaccurate in categorizing none of these stressors as being related to personal assault; even though none of the reported stressors involved military sexual trauma, they all did involve personal assaults upon the Veteran.  On remand, the examiner is asked to identify any markers in the Veteran's service treatment records or service personnel records that may substantiate the occurrence of any of these assaults.

Somewhat relatedly, the Board finds that the Veteran's claim of entitlement to service connection for a back disability must be remanded for an addendum opinion.  The July 2014 VA examination report of record diagnosed degenerative disc disease and found that this disability is at least as likely as not related to any symptomatology noted in service.  As a rationale, the examiner noted that "the Veteran reports that he first injured his back in 1970 in an assault, and has been complaining of recurring back pain slowly increasing over the years to the present."  He also notes that "[r]eview of available medical records show that the Veteran consulted and was treated for a back condition while in service."  The Board notes, however, that the reported in-service 1970 assault has not yet been satisfactorily verified.  

As noted by the examiner, though, the Veteran's service treatment records do reflect that he was treated for a back condition while in service.  Specifically, a March 1970 service treatment record notes that the Veteran reported having had sharp back pain the last four days.  It notes that the Veteran had suffered an old injury in 1965.  He felt the pain primarily when twisting or bending.  Another March 1970 record notes that the Veteran reported having had back pain for the past two days.  He reported having felt a sharp pain across the back three days earlier when bending over.  An x-ray revealed mild scoliosis.  A March 1970 x-ray report notes that the Veteran suffered a back injury from lifting and that his spine was normal on x-ray.  

The Board therefore observes that there is medical evidence in the Veteran's service treatment records of an in-service back problem.  It is unclear, however, whether the VA examiner's opinion is dependent on the occurrence of an in-service assault.  On remand, an addendum opinion should be requested to determine whether, independent of any unverified reports of in-service assault, the service treatment records contain enough evidence to support a link between the Veteran's military service and a current low back disability.  

Finally, the Board finds that the claim of entitlement to service connection for a lung disability must be remanded for an addendum to the July 2014 VA examination report.  The Board notes that the July 2014 examiner found that no lung diagnosis was warranted.  However, it also noted that a July 2014 chest x-ray revealed a calcified 6.6 millimeter pulmonary nodule in the left upper lobe, likely calcified granuloma.  It also noted numerous additional small left hilar calcified nodules, consistent with old granulomatous disease.  

As noted by the VA examiner, a March 1969 service treatment record reflects that the Veteran was treated for an upper respiratory infection, while a June 1970 chest x-ray report reflects perihilar calcification, no active disease.  

A February 2006 opinion from the Veteran's private physician notes that the Veteran has a lesion in the upper left lung field, and that this lesion has been confirmed by a Board-certified radiologist.  The physician noted that the lesion is not acute, and it has been there for years.  He diagnosed granuloma in the upper left lung field.  

A January 2012 CT of the chest, abdomen, and pelvis revealed a calcified 0.7 granuloma in the upper left lobe.  Calcified left hilar lymph nodes were present.  Findings were consistent with granulomatous disease.  

Diagnostic testing conducted by a private provider in March 2013 notes an impression of calcified granuloma left upper lobe and calcified hilar lymph nodes, with no evidence of mass or lymphadenopathy.  

Given the above, the Board finds it necessary to remand this claim for an addendum opinion to determine whether the current findings on x-ray are a continuing disease process from the findings on the service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to a qualified examiner to obtain an addendum opinion to the July 2014 PTSD examination report.  

Specifically, the July 2014 VA PTSD examination report found it is at least as likely as not that the Veteran currently suffers from PTSD that is causally related to any corroborated in-service assault.  She found that the claims file contains objective contemporaneous evidence of action or behavioral changes that indicate it is at least as likely as not that a personal assault occurred in service.  The examiner's explanation of this conclusion, however, consists of symptoms that were either reported by the Veteran or noted in his post-service medical records in the course of this appeal, and are not contemporaneous to his service.

The examiner is asked to review the evidence of record that is contemporaneous with the Veteran's military service, including his service treatment records and service personnel records, and to identify any behavioral changes that constitute evidence of the occurrence of any of the personal assaults that have been described by the Veteran.  The examiner should cite markers or indicators of personal assault.

Following the above, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any of the claimed in-service personal assaults occurred.  The examiner should clearly indicate whether or not the opinion is (i) based on history furnished by the Veteran in subsequent personal statements that the examiner finds credible, or (ii) based on objective evidence contemporaneous to service (i.e., service treatment records and service personnel records) in the claims file, or (iii) both. 

A complete rationale for any opinion is necessary.

2.  Send the Veteran's claims file to a qualified examiner to obtain an addendum opinion to the July 2014 spine examination report.  

Specifically, the Board notes that the rationale of the July 2014 etiology opinion cites the Veteran's report of having first injured his back when he was assaulted in 1970.  The occurrence of any such assault has not yet been verified, however.  The Board asks that an addendum opinion be obtained as to whether the Veteran's current degenerative disc disease is at least at likely as not (a 50 percent probability or greater) otherwise related to his military service.

In giving this opinion, the examiner should discuss the multiple March 1970 service treatment records documenting that the Veteran sought treatment for back pain that occurred following a bending or lifting injury:

(a)  One March 1970 service treatment record notes that the Veteran reported having had sharp back pain the last four days.  It notes that the Veteran had suffered an old injury in 1965.  He felt the pain primarily when twisting or bending.  

(b)  Another March 1970 record notes that the Veteran reported having had back pain for the past two days.  He reported having felt a sharp pain across the back three days earlier when bending over.  An x-ray revealed mild scoliosis.  

(c)  A March 1970 x-ray report notes that the Veteran suffered a back injury from lifting and that his spine was normal on x-ray.  

A complete rationale for any opinion is necessary.

3.  Send the Veteran's claims file to a qualified examiner to obtain an addendum opinion to the July 2014 lung examination report.  

Following review of the claims file, the examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that the current findings on x-ray are a continuing disease process from the findings on the service treatment records.  

In giving this opinion, the examiner should discuss the following evidence:

(a)  A March 1969 service treatment record reflecting that the Veteran was treated for an upper respiratory infection in service.  (The Board notes that this record was scanned into the electronic file with a post-it note over the relevant evidence.  For purposes of this opinion, the examiner should accept the July 2014 VA examiner's characterization of the March 1969 record as accurate.)

(b)  A June 1970 service treatment record reflecting the Veteran sought treatment for complaints of chest pains and shortness of breath that he had experienced for 1.5 years.  A chest x-ray report reflected perihilar calcification, no active disease.

(c)  The February 2006 private physician's opinion that the Veteran has a granuloma in the upper left lung field that has been present since service.

(d)  A January 2012 CT of the chest, abdomen, and pelvis revealing a calcified 0.7 granuloma in the upper left lobe.  Calcified left hilar lymph nodes were present.  Findings were consistent with granulomatous disease.  

(e)  A March 2013 record of diagnostic testing noting an impression of calcified granuloma left upper lobe and calcified hilar lymph nodes, with no evidence of mass or lymphadenopathy.  

(f)  The July 2014 VA examiner's report of a July 2014 chest x-ray revealing a calcified 6.6 millimeter pulmonary nodule in the left upper lobe, likely calcified granuloma.  It also noted numerous additional small left hilar calcified nodules, consistent with old granulomatous disease.  

A complete rationale for any opinion is necessary.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.
  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


